Citation Nr: 0105720	
Decision Date: 02/27/01    Archive Date: 03/02/01	

DOCKET NO.  00-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement of the veteran to receive vocational 
rehabilitation training pursuant to the provisions of 
Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from May 1967 to 
January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 determination by the Vocational 
Rehabilitation and Counseling Service of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's application for 
vocational rehabilitation benefits.  The RO found that his 
period of eligibility had expired on October 30, 1993, and 
that there was no basis for an extension.  In connection with 
his appeal of this denial, the veteran testified at a Travel 
Board hearing held at he RO before the undersigned member of 
the Board on November 14, 2000.  


REMAND

In October 1981 the veteran established service connection 
for post-traumatic stress disorder (PTSD) for which an 
initial rating of 10 percent was assigned from December 21, 
1980.  The veteran was notified of this award by a letter 
dated October 28, 1981.  A 30 percent rating was assigned 
from April 29, 1986, through March 31, 1989, when it was 
reduced to 10 percent.  The 30 percent rating was later 
reinstated from July 31, 1990, and remains in effect 
currently.  

The veteran filed an original claim for vocational 
rehabilitation under Chapter 31 of Title 38, United States 
Code, in May 1999, indicating therein that he was seeking an 
apprenticeship or other on-the-job training program and that 
he wanted to become more independent in daily living.  In 
supporting documents he reported that he had completed two 
years of college, that he had received other training in 
building maintenance and related fields, and that he had been 
employed by the City of Atlanta in a building maintenance 
position.  He had taken early retirement in 1998 after 
approximately 25 years of employment.  At the hearing he 
expressed a desire to receive training to become a building 
inspector.  

An applicant is entitled to receive vocational rehabilitation 
under Chapter 31 if he has a disability rated at 20 percent 
or more which was incurred in or aggravated by military 
service on or after September 16, 1940, and if he is 
determined by the VA to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102(1)(A) 
and (B) (West 1991 and Supp. 2000); 38 C.F.R. § 21.40 (2000).  
An "employment handicap" is an impairment of the ability to 
prepare for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests which results 
in substantial part from a disability described in 38 
U.S.C.A. § 3102(1)(A).  38 U.S.C.A. § 3101(1) (West 1991 & 
Supp. 2000); 38 C.F.R. § 21.51(b) (2000).  "Impairment" is 
defined as restriction on employability caused by the 
veteran's service connected and nonservice connected 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1) (2000).  

The RO has denied the veteran's claim for vocational 
rehabilitation benefits in part because his period of 
eligibility expired on October 30, 1993, several years before 
he filed his claim.  As a general rule, a Chapter 31 
rehabilitation program may not be awarded after the end of a 
12-year period beginning on the date of discharge from 
service.  38 U.S.C.A. § 3103(b) (West 1991).  However, the 
12-year period shall not begin to run until the veteran 
establishes the existence of a compensable service-connected 
disability, in which case the 12-year period begins on the 
date of VA notification to the veteran of the award.  
38 C.F.R. § 21.42(a) (2000).  In the present case, since the 
initial VA notification of the service connection award was 
dated October 28, 1981, his delimiting date for Chapter 31 
purposes was October 28, 1993.  

However, the period of Chapter 31 eligibility may be extended 
beyond the 12-year delimiting date in certain cases if the 
claimant is found to have a "serious employment handicap."  
38 C.F.R. § 21.44 (2000).  A "serious employment handicap" is 
defined by regulation as the significant impairment of a 
veteran's ability to obtain or maintain employment consistent 
with his abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(7); 38 C.F.R. § 21.52(b) (2000).  A veteran who has 
been found to have an "employment handicap" for Chapter 31 
purposes shall also be held to have a "serious employment 
handicap" if he has:  (1)  A service-connected 
neuropsychiatric disability rated at 30 percent or more 
disabling, or (2) any other service-connected disability 
rated at 50 percent or more disabling.  38 C.F.R. § 21.52(c) 
(2000).  

Under these criteria the veteran clearly satisfies the 
requirements for a "serious employment handicap," given that 
the existence of an ordinary "employment handicap" has been 
conceded and that his service-connected disability consists 
of a neuropsychiatric disorder rated at 30 percent.  The 
existence of a serious employment handicap therefore requires 
consideration of whether an extension beyond the basic 12-
year period of eligibility is warranted under the criteria 
found in 38 C.F.R. § 21.44.  Under that section, a veteran 
with a serious employment handicap may receive an extension 
under the following conditions:  

(a)  Not rehabilitated to the point of 
employability.  The basic period of 
eligibility may be extended when the 
veteran has not previously been 
rehabilitated to the point of 
employability.  

(b)  Rehabilitated to the point of 
employability.  The veteran was 
previously declared rehabilitated to the 
point of employability, under the 
Department of Veterans Affairs Vocational 
Rehabilitation Program, but either:  (1)  
The veteran's service-connected 
disability or disabilities have worsened 
to the extent that he or she is unable to 
perform the duties of the occupation in 
which he or she is trained, or in a 
related occupation; or (2) the occupation 
in which the veteran was rehabilitated to 
the point of employability is not 
presently suitable in view of the 
veteran's current employment handicap and 
capabilities....or; (3) occupation 
requirements have changed and additional 
services are needed to help the veteran 
continue in the occupation in which he or 
she was trained or in a related field.  

The Board's review of the present appeal must be preceded by 
RO consideration of the veteran's entitlement to an extension 
of his eligibility period in light of these regulatory 
criteria.  Although the August 27, 1999, RO letter notifying 
the veteran of the denial of vocational rehabilitation 
asserted that there was no basis for an extension of the 12-
year eligibility period in his case, the statement of the 
case did not address the extension question.  Furthermore, 
the justification for the denial of vocational rehabilitation 
stated therein was, in fact, erroneous in that it was 
premised on the absence of a "serious employment handicap."  
Since the veteran does have a serious employment handicap, 
that aspect of the claim must be readjudicated.  The 
extension issue is inextricably intertwined with the question 
of the veteran's basic eligibility for vocational 
rehabilitation.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116 (1994).  To remedy the deficiency, it will be 
necessary for the RO to apply the regulatory criteria in a 
manner that reflects a recognition of the existence of a 
serious employment handicap, and if the claim remains denied, 
to properly articulate and cite the legal authority the 
denial in a supplemental statement of the case.  

In addition, there has been a significant change in the law 
during the pendency of the veteran's claim.  On November 9, 
2000, President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other changes, this law eliminates the concept 
of a well-grounded claim, redefines VA obligations  with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Since the RO has not fully or properly addressed the 
extension issue and has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, Id,; 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  In reviewing the claim under 
the new law, the RO should proceed in light of the mandates 
set forth in the new law in accordance with the guidelines 
set forth in VBA Fast Letter 00-87 (November 17, 2000), all 
subsequently issued Fast Letters, and any other applicable 
authority such as VBA Circulars, General Counsel opinions and 
court decisions.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000) and any 
subsequent Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any relevant 
court decisions that are subsequently 
issued must also be considered.  

2.  After completion of the foregoing, the 
RO should readjudicate the issue on 
appeal, beginning with a determination as 
to whether the veteran is entitled to an 
extension of his 12-year eligibility 
period for Chapter 31 vocational 
rehabilitation benefits.  

3.  If the claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


